Case 1:20-cv-00122-DKW-KJM Document 8 Filed 05/21/20 Page 1 of 4                      PageID #: 27




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I

     AIMEE STINER,                                  Case No. 20-cv-00122-DKW-KJM

                 Plaintiff,
                                                    ORDER DENYING AS
                                                    CONSTRUED MOTION FOR
         v.                                         CLARIFICATION1

     BANK OF AMERICA,

                 Defendant.



        This matter comes before the Court with the receipt of Plaintiff Aimee

 Stiner’s pro se letter, dated May 14, 2020, in which Plaintiff appears to state her

 lack of understanding of the Court’s April 23, 2020 Order and directs various

 questions to the Court.2 Dkt. No. 7. Given Plaintiff’s pro se status, the Court

 liberally construes the letter as a motion for clarification of the April 23, 2020

 Order. As such, the motion is DENIED. Put simply, there is nothing unclear or

 contradictory in the April 23, 2020 Order. Instead, therein, the Court clearly sets

 forth relevant requirements for Plaintiff to file both a compliant application to



 1
   Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
 hearing.
 2
   The April 23, 2020 Order (1) denied without prejudice Plaintiff’s application to proceed without
 prepayment of fees or costs, (2) dismissed Plaintiff’s complaint with leave to amend, and (3)
 denied Plaintiff’s motion for appointment of counsel. Dkt. No. 5.
Case 1:20-cv-00122-DKW-KJM Document 8 Filed 05/21/20 Page 2 of 4             PageID #: 28




 proceed without prepayment of fees or costs and a complaint that satisfies

 applicable legal principles. The Court will not, therefore, repeat those instructions

 herein or state them differently. Plaintiff is, instead, instructed to read the

 instructions and guidance in the April 23, 2020 Order carefully.

       As for the questions Plaintiff poses in her letter, the Court will attempt to

 answer them in order to further explain to Plaintiff what will (and will not) be

 permitted in any amended complaint she may file. First, although not framed as a

 question, Plaintiff asserts that she has no money and cannot afford the filing fee for

 this case. That may be true, however, as explained in the April 23, 2020 Order,

 before the Court can authorize non-payment of the filing fee, Plaintiff must fully

 complete an application to proceed without prepayment of fees or costs, such as

 the application that was mailed to her following entry of the April 23, 2020 Order.

 In other words, Plaintiff must answer each and every question on the application.

 Should Plaintiff fail to do so, this action cannot proceed.

       Second, Plaintiff appears to state that a form was sent to her allowing for

 more than one defendant to be listed on the form. She then asks whether she

 should add other parties to this case. The Court assumes that the “form” Plaintiff

 references is the Complaint for Employment Discrimination that was sent to her

 following entry of the April 23, 2020 Order. Construed as such, Plaintiff should


                                             2
Case 1:20-cv-00122-DKW-KJM Document 8 Filed 05/21/20 Page 3 of 4                     PageID #: 29




 only include as defendants in this case those individuals or entities that are

 connected to the events she alleges occurred in her complaint – specifically, the

 alleged harassment by Defendant Bank of America. If more than one person or

 entity is connected, then Plaintiff may list more than one defendant. Equally, if

 only one person or entity is connected, Plaintiff should only list one defendant.

        Third, Plaintiff states that unidentified prior employers were “involved” in

 “abuse” and she asks whether those prior employers should be included in this

 case. The answer is no. As alleged in the complaint, Plaintiff brought a claim or

 claims related to alleged harassment committed by Bank of America, who Plaintiff

 appears to allege was her employer.3 That claim (or claims) was all the April 23,

 2020 Order allowed Plaintiff to amend. In other words, Plaintiff may not use this

 case to bring claims against numerous former employers for numerous alleged acts

 they committed. All Plaintiff may do in this case is bring a claim (or claims) of

 employment discrimination that were allegedly committed while she was

 employed by Bank of America.

        Fourth, although not framed as a question, Plaintiff states that her

 “intellectual property was taken since birth[,]” which she contends violates various



 3
  More specifically, in the complaint, Plaintiff checked a box indicating that her employment was
 terminated. See Dkt. No. 1 at 2.

                                                 3
Case 1:20-cv-00122-DKW-KJM Document 8 Filed 05/21/20 Page 4 of 4                                    PageID #: 30




 laws. To the extent Plaintiff is asking whether allegations related to the theft of

 her intellectual property may be included in any amended complaint she may file,

 the answer is again no for the same reasons set forth above.

         Fifth, Plaintiff appears to ask whether she should include claims concerning

 “housing, family, education, health and safety abuse?” The answer is again no for

 the same reasons stated above: simply, this case is an employment discrimination

 case, not an avenue for Plaintiff to bring claims related to what she describes as

 years of “unhappiness.”

         Finally, the Court notes that, in the April 23, 2020 Order, Plaintiff was

 allowed until May 22, 2020 to file an amended complaint. Given that Plaintiff is

 proceeding pro se, and in light of the letter, the Court will extend the time for

 Plaintiff to file an amended complaint until June 5, 2020.

         Plaintiff is forewarned that failure to file an amended complaint by

 June 5, 2020 may result in the automatic dismissal of this action without

 prejudice.

         IT IS SO ORDERED.
         Dated: May 21, 2020 at Honolulu, Hawai‘i.




 Aimee Stiner v. Bank of America; Civil No. 20-00122 DKW-KJM; ORDER DENYING AS CONSTRUED MOTION FOR CLARIFICATION




                                                          4
